Citation Nr: 1040542	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for post-
operative residuals, osteochondroma, left femur (claimed as left 
leg disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the VA 
RO in St. Louis, Missouri, in which the RO, in pertinent part, 
denied service connection for bilateral hearing loss and denied 
service connection for post-operative residuals, osteochondroma, 
left femur (claimed as left leg disability) because the evidence 
submitted was not new and material to reopen the claim.  

In his September 2008 notice of disagreement, the Veteran 
indicated that he felt the original November 2005 rating decision 
which denied service connection for his left leg disability 
contained clear and unmistakable error (CUE).  The matter of CUE 
was addressed in the March 2009 rating decision, in which the RO 
found no CUE in the November 2005 rating action.  The Veteran was 
properly notified of that decision, and no further statements 
(notice of disagreement) have been received from the Veteran 
concerning that issue.  That issue is not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss was 
apparent during active service or developed as a result of an 
established event, injury, or disease during active service, or 
sensorineural hearing loss was manifested to a compensable degree 
within one year after service.

3.  In a November 2005 decision, the Veteran was denied service 
connection for a left leg disability because the disability 
preexisted service and there was no evidence of in-service trauma 
to the left leg warranting a finding of aggravation in service 
and any increased disability due to osteochondroma of the left 
femur during service was due to the natural progression or 
inherent character of the condition.  The Veteran did not appeal 
that decision, and it became final.

4.  None of the new evidence associated with the claims file 
since the November 2005 RO decision, when considered by itself or 
in connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for post-operative residuals, osteochondroma, 
left femur (claimed as left leg disability), or raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The evidence of record does not demonstrate hearing loss was 
apparent during active service or developed as a result of an 
established event, injury, or disease during active service, and 
sensorineural hearing loss was not manifested to a compensable 
degree within one year following service discharge.

2.  As evidence received since the November 2005 denial of 
service connection for a left leg disability is not new and 
material, the criteria for reopening the claim for service 
connection for post-operative residuals, osteochondroma, left 
femur (claimed as left leg disability) are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in June 2008.  The letter informed the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  His service medical records and all 
relevant VA medical records, including audiological reports have 
been obtained and associated with the claims file.  Accordingly, 
the Board finds the available medical evidence is sufficient for 
an adequate determination, and duty to assist and notification 
provisions of the VCAA have been fulfilled.

With regard to the claim to reopen, the Court has held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a), in a claim to 
reopen a previously finally denied claim, require that VA, by way 
of a specific notice letter, notify the claimant of the meaning 
of new and material evidence and of what evidence and information 
(1) is necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service connection 
claim; and (3) is specifically required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior final denial on the merits.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Review of the claims file 
reveals that notice was sent to the Veteran in June 2008 with 
regard to the claim to reopen the previously denied claim of 
entitlement to service connection for a left leg disability.

Further, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice to these 
matters was provided in June 2008.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection shall be granted to a Veteran if the Veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and an 
organic disease of the nervous system (sensorineural hearing 
loss), although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran 
does not have a hearing loss disability for VA compensation 
purposes recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria of 38 
C.F.R. § 3.385 and the evidence links the present hearing loss to 
active service.  Id. at 158.  The threshold for normal hearing is 
0 to 20 decibels.  Id. at 157.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
 Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley, 5 Vet. App. at 159.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2010). 

Service Connection-Hearing Loss

The Veteran's DD-214 reflects that he served as an Army Medical 
Specialist. 

Available service treatment records are silent for any complaints 
or findings relating to hearing loss.  A January 1974 pre-
induction audiogram examination revealed pure tone thresholds, in 
decibels, as follows:


500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
5
5
10
5
5

A May 1977 reenlistment audiogram examination revealed pure tone 
thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
10
10
15
N/A
0
LEFT
15
10
20
N/A
0

During the Veteran's March 1981 separation examination, the 
examining physician noted normal clinical evaluation of the ears.  
An audiogram examination revealed pure tone thresholds, in 
decibels, as follows: 


500
1000
2000
3000
4000
RIGHT
5
5
10
5
15
LEFT
15
5
20
20
10

An April 1984 audiogram examination conducted after the Veteran's 
separation physical revealed pure tone thresholds, in decibels, 
as follows: 


500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
5
5
20
15
15

In his April 2008 claim for bilateral hearing loss, the Veteran 
reported that he was a medic assigned to infantry, armored units 
during his time in service.  He stated that he was exposed to 
weapons firing and armored vehicle noise on the ranges and during 
war games.  He also related that he was not provided proper ear 
protection in service.

VA outpatient treatment records reflect that in June 2005, the 
Veteran reported that he worked at his father-in-law's gas 
station.  In September 2009, he reported working at a fast food 
restaurant. 

During a July 2008 VA audio examination, the Veteran reported 
exposure to noise from small arms, tanks, and mortars.  He denied 
any post-military noise exposure.  An audiogram examination 
revealed pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
15
15
35
55
55
LEFT
10
20
30
50
45

The VA audiologist diagnosed the Veteran with mild to moderately 
severe sensorineural hearing loss with excellent speech 
recognition bilaterally.  He further stated that the Veteran had 
an audiometric evaluation at the time of his separation physical 
that indicated he had normal hearing at that time.  The 
audiologist opined that it was not likely that present hearing 
loss was related to his time in the military.

In a December 2009 statement from the Veteran's representative, 
he argued that the VA audiologist's opinion was "fundamentally 
flawed" because it did not recognize a significant decline in 
the Veteran's auditory acuity in service.  He further alleged 
that the RO "greatly diminished" this evidence because it was 
"predicated upon inaccurate factual premise."

The Board finds the Veteran's claimed hearing loss was not 
incurred as a result of an established event, injury, or disease 
during active service.  See 38 C.F.R. § 3.385 (2010).  Here, the 
Veteran's service treatment records did not show an auditory 
threshold of 40 decibels or greater for any of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz; nor were three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or 
greater.  

The July 2008 VA audiogram showed the Veteran met the criteria 
for a hearing loss "disability;" however, the VA audiologist 
opined that it was not likely that the Veteran's hearing loss was 
related to noise exposure while in the service.  In the VA 
audiogram report, the audiologist stated that because the Veteran 
had normal hearing on discharge, hearing impairment is not likely 
caused by or related to military service.  This is evidence 
against the Veteran's claim unrefuted by any other medical 
opinion.

Additionally, hurting the Veteran's claim, the Veteran's first 
documented complaint of hearing loss was in his April 2008 claim, 
more than 25 years after the Veteran's discharge from service.  
The passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The July 2008 VA audiologist's medical opinion was supported by 
review of the entire claims file, and diagnostic testing and 
physical examination of the Veteran himself.   Therefore, the 
Board finds that the VA medical opinion is persuasive, and the 
claim for service connection for hearing loss is denied because 
they were not shown to be caused or aggravated by military 
service, and sensorineural hearing loss was not manifested to a 
compensable degree within one year following service discharge.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the probative 
value to a medical opinion).  There is no medical evidence to 
refute this opinion.

In connection with this claim, the Board has considered the 
assertion that the Veteran and his representative have advanced 
on appeal.  They allege that the noise exposure the Veteran had 
in service has caused his current hearing loss.  In the December 
2009 VA Form 646 submitted by the Veteran's representative, he 
alleged that the VA examiner did not recognize a significant 
decline in the Veteran's auditory acuity in service, as held by 
Hensley.  Specifically, he made arguments regarding whether the 
Veteran's hearing loss may have been aggravated during service 
and VA's failure to apply the presumption of aggravation during 
service to the Veteran's hearing loss.  The Veteran's 
representative's reliance on Hensley is misplaced in this case.  
In Hensley, the Veteran's hearing loss in the left ear met the 
criteria for a hearing loss disability under the provisions of 38 
C.F.R. § 3.385 at entrance into service.  See Hensley, supra.  
Thus, that Veteran's entrance examination rebutted the 
presumption of soundness for the left ear.  There was a worsening 
of his hearing loss in service, and the Court determined that the 
presumption of aggravation should have been addressed by the 
Board, which it was not.  In this case, the Veteran's hearing 
loss at entrance did not meet the criteria for a hearing loss 
disability.  His hearing at separation also did not meet the 
criteria for a hearing loss disability.  Thus, the facts in 
Hensley do not apply to this case, and there is no basis to 
consider the issue of aggravation during service, particularly 
when a VA audiologist has stated that the Veteran's hearing at 
discharge was normal.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss).

The Board also finds the representative's arguments concerning 
the evidence of in-service hearing loss unfounded.  The record 
shows that the Veteran's hearing remained fairly constant 
throughout his time in service and, at some points showed 
improvement from the January 1974 pre-induction audiogram.  
Further, the Board dismisses the representative's argument that 
the RO inappropriately weighted evidence of in-service hearing 
loss because, as discussed above, hearing loss for VA purposes 
was not demonstrated by the Veteran's service treatment records.  
Further, the representative failed to support his argument with 
discussion concerning the alleged "inaccurate factual premise."  
Thus, the Board finds that the RO appropriately weighed the 
evidence of record and correctly determined that the Veteran was 
not entitled to service connection for a hearing loss disability.

To the extent that the Veteran claims that his hearing loss is 
attributable to service, the Board finds that the July 2008 
opinion by the VA audiologist outweighs the Veteran's assertion.  
Again, the opinion was based upon medical principles and the 
evidence of record, and the audiologist has the medical expertise 
to provide such opinions pertaining to hearing loss.

For the foregoing reasons, the claim for service connection for 
bilateral hearing loss must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

New and Material Evidence Laws and Regulation

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) and Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence-Left Leg Disability

At the time of the November 2005 RO decision, the evidence of 
record included service treatment records, and VA treatment 
records dated in June 2005.  

In June 2005, when the Veteran applied for service connection for 
the left leg disorder, he stated that while he was on active 
duty, he developed a lump on his left thigh bone which was 
removed.  Since the surgery, his left leg would swell up two-to-
three times its' normal size, and he could not walk or put weight 
on it.

Service treatment records include a January 1974 private 
correspondence addressed to an Army recruiting station reported 
the Veteran was found to have an osteochondroma of the left femur 
and a left hemiparesis, from which he recovered, following a July 
1971 auto accident.  A January 1974 enlistment examination noted 
normal clinical evaluation of the lower extremities, but found 
that clinical evaluation of identifying body marks, scars, and 
tattoos was abnormal.  Specifically, the examiner noted a scar on 
the left flank from a car accident.  Service treatment notes from 
October through December 1975 chronicled diagnoses of 
osteochondroma of the left femur.  A December 1975 operative 
report showed that the Veteran underwent surgery to remove the 
osteochondroma of the left lateral femur.  The final diagnosis 
was osteochondroma of the left femur which was confirmed by a 
pathology report and no malignancy was noted.  Hospital discharge 
notes dated December 1975 indicated the Veteran was ambulating 
without any problems and his wound healed without difficulty.  
Both an undated service treatment note and a note dated January 
1978 referenced the osteochondroma removal and indicated that the 
Veteran complained of recurrent left lateral patellar femur pains 
from past history.  A March 1981 separation examination noted 
normal clinical evaluation for the lower extremities and abnormal 
clinical evaluation of identifying body marks, scars, and tattoos 
by noting the Veteran had a large surgical scar on his left 
lateral thigh.  Additionally, in the "notes" section, the 
examiner stated that an osteochondroma was diagnosed in 1976, 
excised, and that the Veteran had occasional pain with strenuous 
use.  An April 1984 post-service treatment record reported normal 
clinical evaluation of the lower extremities and noted a well 
healed scar on the lateral side left femur with no disability.

VA treatment records of June 2005 show that the Veteran was 
hospitalized for complaints of left lower extremity pain.  He 
provided a history of a left femoral osteochondroma resection in 
1976.  Following testing, the diagnosis was cellulitis.

The Veteran's claim for service connection for a left leg 
disability was denied by the RO in November 2005.  The RO 
determined that evidence showed that the Veteran's left leg 
disability existed three years prior to service and there was no 
evidence that the disability permanently worsened as a result of 
service.  

The Veteran filed a request to reopen his claim for service 
connection for his left leg disability in April 2008.  The 
provisions of 38 U.S.C.A. § 5108 require a review of all evidence 
submitted by or on behalf of a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

At the time of the November 2005 decision, the evidence 
established that a left leg disability existed prior to service 
and was not permanently aggravated during service.

The only document submitted after the November 2005 decision, 
applicable to the claim, was the Veteran's June 2008 statement.  
The Veteran alleged that he felt that the fact that the military 
performed surgery on his left leg showed that his disability was 
aggravated by service.  The statement is new, in that it was not 
previously considered; however, it is not material.  It does not 
relate to an unestablished fact necessary to substantiate the 
claim.  It was previously established in the November 2005 rating 
action that the bone disorder (osteochondroma) preexisted 
service, and surgery was performed to ameliorate the disease.  
The Veteran's June 2008 statement confirms the preexistence of 
the left leg disorder, and his contention that the surgery proves 
aggravation of the preexisting disability is merely a 
disagreement with the rating decisions.  It does not raise a 
reasonable possibility of substantiating the claim.  As such, the 
requirements for reopening the claim are not met.  As the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for a left leg 
disability, and the claim is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


